         Case 1:19-cv-01348-EMR Document 20 Filed 11/20/20 Page 1 of 5




             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
____________________________________
PETRINA SMITH,                       )
                                     )
            Plaintiff,               )
                                     )
v.                                   ) No. 19-1348C
                                     ) Judge Roumel
UNITED STATES OF AMERICA             )
                                     )
            Defendant.               )
                                     )

      THE PARTIES’ THIRD JOINT MOTION TO AMEND THE PRE-CONDITIONAL
         CERTIFICATION DISCOVERY AND MOTION BRIEFING SCHEDULE

     Pursuant to Rules 6(b) and 6.1 of the Rules of the United States Court of Federal Claims

(RCFC), plaintiff, Petrina Smith, and defendant, the United States of America, respectfully

submit this joint motion to amend the pre-conditional certification discovery and motion briefing

schedule, by requesting a 90-day enlargement of time to the current schedule.

       This is our third request for an enlargement of time for this purpose. Good cause exists

for this motion. We previously requested, and the Court granted, 63-day and 90-day

enlargements of time for this purpose (ECF. No’s. 17 and 19). The current conditional

certification deadlines are as follows: (ECF No. 19)


  Case Event                                                        Scheduled Date
  Deadline to Complete Pre-Conditional Certification Discovery      December 2, 2020

  Plaintiff’s Deadline to File Motion for Conditional Certification December 9, 2020

  Defendant’s Deadline to File its Opposition to Plaintiff’s        January 7, 2021

  Motion for Conditional Certification

  Plaintiff’s Deadline to File her Reply in Support of              January 21, 2021

  Motion for Conditional Certification

       Although the United States Veteran’s Administration (VA) service center responded to
          Case 1:19-cv-01348-EMR Document 20 Filed 11/20/20 Page 2 of 5




defendant’s time and attendance record request on October 16, 2020, defendant has been unable

to produce the agreed upon supplemental production to plaintiff due to delays in receipt of the

correct time and attendance records from the agency. However, on November 19, 2020, the

agency provided Government’s counsel with the time and attendance records. Government

counsel will review the time and attendance records and anticipates producing those records to

plaintiff by December 11, 2020.

        Additionally, plaintiff has noticed the deposition of defendant’s Labor Relations

Manager, identified in defendant's Rule 26 initial disclosures, and a 30(b)(6) deposition. The

parties have agreed that plaintiff will re-notice the depositions for a mutually agreeable time

following plaintiff’s receipt of defendant’s supplemental production and responses. The

requested enlargement of time will allow time for defendant to supplement its discovery

responses and production, for plaintiff to re-notice and take the depositions, and for plaintiff to

receive the necessary discovery prior to briefing her motion for conditional certification. The

parties also respectfully propose that within 14 days after the Court issues a decision regarding

plaintiff’s motion for conditional certification, the parties shall file a joint status report providing

a proposal for further proceedings. Thus, the parties have agreed and respectfully propose the

following revised schedule:


  Case Event                                         Current Date           Proposed Date
  Deadline to Complete Pre-Conditional               December 2, 2020       March 2, 2021
  Certification Discovery
  Plaintiffs’ Deadline to File Motion for            December 9, 2020       March 9, 2021
  Conditional Certification
  Defendant’s Deadline to File its Opposition to January 7, 2021            April 7, 2021
  Plaintiff’s Motion for Conditional Certification
  Plaintiff’s Reply in Support of her Motion for     January 21, 2021       April 21, 2021
  Conditional Certification
       Therefore, in light of the anticipated timeframe for the pending supplemental production

responsive to plaintiff’s discovery requests, the parties respectfully request that the Court extend
                                                   2
         Case 1:19-cv-01348-EMR Document 20 Filed 11/20/20 Page 3 of 5




the deadlines for completing pre-conditional certification discovery and motion briefing by 90

days.

                                                    Respectfully submitted

 /s/ David R. Markham                               JOSEPH H. HUNT
 David R. Markham                                   Assistant Attorney General
 Maggie Realin
 Lisa Brevard
 The Markham Law Firm
 750 B Street, Suite 1950
 San Diego, CA 92101
 Telephone: (619) 399-3995
 Facsimile: (619) 615-2067

 Walter Pennington                                  ROBERT E. KIRSCHMAN, JR.
 Pennington Law Firm                                Director
 3302 30th Street
 San Diego, CA 92104
 Telephone: (619) 940-6157
 Stephen B. Morris                                  /s/ REGINALD T. BLADES, JR.
 The Law Offices of Stephen B. Morris               REGINALD T. BLADES, JR.
 444 West C Street, Suite 300                       Assistant Director
 San Diego, CA 92101
 Telephone: (619) 239-1300
 Facsimile: (619) 374-7082
                                                    /s/ RAFIQUE O. ANDERSON
                                                    RAFIQUE O. ANDERSON
                                                    Trial Attorney
                                                    Commercial Litigation Branch
                                                    Civil Division
                                                    Department of Justice
                                                    P.O. Box 480
                                                    Ben Franklin Station
                                                    Washington, DC 20044
                                                    Tel: (202) 305-3274
                                                    Fax: (202) 514-7965
                                                    Rafique.Anderson@usdoj.gov


                                                    Of Counsel
                                                    Robert Vega
                                                    Staff Attorney
                                                    Personnel Law Group
                                                    U.S. Department of Veterans Affairs


                                                3
        Case 1:19-cv-01348-EMR Document 20 Filed 11/20/20 Page 4 of 5




                                          Office of General Counsel
                                          P.O. Box 1427
                                          Hines, IL 60141
                                          Tel: 708-202-5210
                                          Cell: 202-873-5202

Attorneys for Plaintiff                   Attorneys for Defendant


November 20, 2020




                                      4
         Case 1:19-cv-01348-EMR Document 20 Filed 11/20/20 Page 5 of 5




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 20th day of November 2020, the foregoing The Parties’

Third Joint Motion To Amend The Pre Conditional Certification Discovery And Motion Briefing

Schedule was electronically filed with the Clerk of the Court using the ECF system, which sent

notification of such filing to all counsel of record who have enrolled and registered for receipt of

filings via the Court’s ECF system.
                                                     /s/ Leeanna Carcione




                                                 5
